Citation Nr: 1635415	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable schedular rating for service-connected bilateral hearing loss.

3.  Entitlement to an increased schedular rating for service-connected varicose veins of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased schedular rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased schedular rating for service-connected radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to an extraschedular rating based upon the collective impact of multiple disabilities.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2005, October 2008, and December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to have a hearing with a Veterans Law Judge in March 2003.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled; accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In a March 2013 decision, the Board denied entitlement to service connection for hepatitis C, as well as entitlement to increased ratings for varicose veins of the left lower extremity and bilateral hearing loss.  At that time, the Board also remanded the issues of entitlement to increased ratings for right lower extremity radiculopathy and DDD of the lumbar spine, as well as entitlement to a TDIU.  The Veteran appealed the denials of the hepatitis C, varicose veins of the left lower extremity, and bilateral hearing loss claims to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Decision, the Court partially vacated the Board's March 2013 decision, and remanded the issues of entitlement to service connection for hepatitis C, and increased ratings for varicose veins of the left lower extremity and bilateral hearing loss for appropriate action, pursuant to a Joint Motion for Partial Remand.

In a March 2015 Board decision, the claims of entitlement to service connection for hepatitis C and increased ratings for varicose veins of the left lower extremity and bilateral hearing loss were remanded to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

During the pendency of the appeal, a May 2015 rating decision granted an increased rating of 20 percent for service-connected radiculopathy of the right lower extremity.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to an extraschedular rating based upon the collective impact of multiple disabilities, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.





FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that had its clinical onset in service or that is otherwise related to active duty.

2.  The Veteran's bilateral hearing loss was shown to have been productive of no more than a Level II hearing impairment in the right ear and Level IV in the left ear; warranting a noncompensable (zero percent) rating under the pertinent diagnostic code.

3.  The Veteran's service-connected varicose veins of the left lower extremity have been manifested by intermittent aching, and fatigue after prolonged standing or walking with stasis pigmentation; persistent edema has not been shown.

4.  The Veteran's radiculopathy of the right lower extremity is manifested by moderate numbness, tingling, and pain in the right leg and foot.

5.  The Veteran's service-connected DDD of the lumbar spine was manifested by a disability equating to no worse than limitation of flexion to 30 degrees; there is no competent evidence of favorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.


CONCLUSIONS OF LAW

1.  Hepatitis C was not the result of disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial compensable schedular rating for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).
3.  The criteria for a schedular rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2015).

4.  The criteria for a schedular rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2015).

5.  The criteria for a schedular rating of 40 percent, but no higher, for service-connected DDD of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5010, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Pre-decisional notice letters dated in January 2008, May 2008, November 2008, and October 2009 complied with VA's duty to notify the Veteran including as to service connection, as well as increased and initial rating claims.  As to the bilateral hearing loss, service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the May 2008, November 2008, and October 2009 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA, private, and correctional facility treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the March 2013 and March 2015 Board Remand, the Veteran was afforded VA examinations in April 2015 and May 2015 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2015 and May 2015 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he incurred hepatitis C during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for hepatitis C.

In this case, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the VA examination report dated April 2015.

With respect to in-service incurrence, the Veteran asserts that he developed hepatitis C during service as a result of his drill instructors and non-commissioned officers spitting in his face and eyes; he also alleges that his diagnosed hepatitis C may have been caused by air gun inoculations for overseas travel via dirty needles and jet injectors.  See the Veteran's claim dated February 2006.  The Veteran has more recently asserted that he had a blood transfusion during his in-service leg vein stripping procedure.  See the VA examination report dated April 2015.

The Board notes that medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

During the pendency of the appeal, all VA Fast and Training Letters, including those cited above, were rescinded and summaries incorporated into VA's Adjudication Manual, M21-1.  The Adjudication Manual currently contains provisions similar to those in the Fast and Training Letters cited above.  See M21-1, III.iv.4.I.2 (December 16, 2015).

STRs, including the October 1984 service separation examination, were absent any documentation of liver problems or any variant of hepatitis.  STRs document vein stripping in 1982; however, there is no evidence that the Veteran required a blood transfusion during the surgery or at any other time during his military service.

Assuming that the Veteran received an air gun inoculation during service, the remaining question is whether the Veteran's hepatitis C is related to service, including his in-service air gun inoculation.

Post-service treatment records dated in March 2005 show that the Veteran was treated for elevated liver function tests of unclear etiology; a diagnosis of questionable hepatitis was documented at that time.  It was further noted that the Veteran had no considerable risk factors except a tattoo.  See the VA treatment record dated March 2005.  The Board observes that, in 2004 and 2005, the Veteran has admitted to his VA treatment provider that he used cocaine for years following his military discharge.  A diagnosis of hepatitis C was confirmed in November 2007.  See the correctional facility treatment records dated November 2007.

In support of his claim, the Veteran submitted a copy of a May 2006 letter to the editor, in which the author indicates that VA has announced a new decision on hepatitis and, if a veteran wishes to file a claim for service connection for the condition due to jet injectors used for inoculations during the Vietnam era, he should contact the RO and request certain forms to do so.

Pursuant to the March 2015 Board Remand, the Veteran was afforded a VA examination as to his hepatitis C claim in April 2015.  The examiner noted the Veteran's report that he believes he contracted hepatitis C through air gun vaccination during service, or through being spit on, or via blood transfusion when he had his leg vein stripping.  As to risk factors, the examiner noted that the Veteran was incarcerated from 2005 to 2014.  He denied sexual promiscuity and reported one tattoo during service.  With respect to medical nexus, the examiner noted that the Veteran "has hepatitis C diagnosed in 2007 and documented in Correctional medicine records while he was incarcerated.  He stated he entered prison at the end of 2005 and upon entrance his blood was positive for [hepatitis C]."  The examiner continued, "[r]eviewing Veteran's risk for exposure to hepatitis C supports tattoo in Okinawa and IVDU which is documented in correctional Managed Care.  Veteran himself denies even snorting cocaine.  He reports blood transfusion in 1982 post vein stripping, which is not documented in STR."  The examiner further explained, "[t]he strongest risk factors for this Veteran to contract hepatitis C is IVDU or reported cocaine use, considering Veteran reports having tattoo, 'officers spat in his face' during service and air gun vaccination."  The examiner concluded, "[i]t is less likely as not the Veteran's hepatitis C is related to service considering his high risk behavior post service."  The examiner went on to cite medical literature, which references injection drug use as the leading cause of hepatitis C transmission in the United States.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.
A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed hepatitis C is not likely due to the Veteran's military service.  Specifically, the Board finds the April 2015 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's entire medical history, the April 2015 examiner concluded that the Veteran's diagnosed hepatitis C is not etiologically related to his military service.  The rationale was thorough and based on the overall record.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the April 2015 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his hepatitis C claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has considered the contentions of the Veteran that the currently diagnosed hepatitis C was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the April 2015 VA examiner who specifically considered the Veteran's lay statements and risk factors in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the April 2015 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Hepatitis C is not listed as a chronic disease and, in any event, there is no evidence that the Veteran was diagnosed as having hepatitis C during his military service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the April 2015 VA examiner considered the Veteran's reported history and assertions of continuing hepatitis C symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Schedular Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. Bilateral hearing loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2015); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2015).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2015).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a disability rating for his service-connected bilateral hearing loss in excess of zero percent.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

In his July 2009 claim, the Veteran reported that his "ears are really bad and [I am] having much trouble hearing."

The Veteran was afforded a VA examination in February 2010 at which time the audiological examination report revealed the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
60
70
46.25
LEFT
25
35
75
75
52.5

Average pure tone threshold was 46.25 decibels in the right ear with speech recognition ability of 94 percent, and average pure tone threshold was 52.5 decibels in the left ear with speech recognition ability of 96 percent.

Applying the results of the Veteran's February 2010 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the February 2010 VA examination.

The Veteran was afforded another VA examination in August 2011 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
80
85
71.25
LEFT
55
70
75
75
68.75

Average pure tone threshold was 71.25 decibels in the right ear with speech recognition ability of 76 percent, and average pure tone threshold was 68.75 decibels in the left ear with speech recognition ability of 76 percent.

Applying the results of the Veteran's August 2011 VA audiogram reveals no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a 10 disability rating is warranted for bilateral hearing loss based on the August 2011 VA examination.  However, the examiner explained that the Veteran's "[r]esponses to pure tone and speech stimuli were not reliable.  Results were not repeatable.  When using an ascending presentation, he responded at one level.  When using a descending presentation, he responded at higher thresholds."  The examiner continued, "[d]uring word recognition testing, he would often not respond, yet he consistently responded correctly to works with significant high-frequency characteristics.  Reinstruction and retesting did not result in improved reliability."  Accordingly, the examiner determined, "[r]esults are not valid and should not be used for rating purposes."

The August 2011 VA examiner also addressed the occupational impact of the service-connected hearing loss.  He reported, "[b]ecause reliable results were not obtained, it is difficult to assess the impact of hearing loss on employability."  However, based on the February 2010 VA examination results, the examiner stated that the Veteran's "hearing loss alone should not preclude employment.  Although a hearing loss of this degree may restrict work in specialized areas, which require acute hearing for safety or job performance reasons, general employability should be possible with proper hearing aids and/or assistive listening devices."

As indicated above, the Veteran was more recently afforded a VA audiological examination in April 2015.  The examination report detailed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
75
80
64
LEFT
45
60
70
80
64

Average pure tone threshold was 64 decibels in the right ear with speech recognition ability of 92 percent, and average pure tone threshold was 64 decibels in the left ear, also with speech recognition ability of 80 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, including ability to work, the Veteran responded that he does not "understand people very well.  At church or in background noise."

Thus, applying the results of the Veteran's April 2015 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85.  Pursuant to Table VII, a noncompensable disability rating is therefore warranted for bilateral hearing loss based on the April 2015 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than a noncompensable disability rating at any time during the appeal period.

b. Varicose veins of the left lower extremity

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran seeks an increased rating for his service-connected varicose veins of the left lower extremity.

The Veteran's varicose veins are currently rated under 38 C.F.R. § 4.104, DC 7120 (varicose veins).  Diagnostic Code 7120 is deemed by the Board to be the most appropriate code because it pertains to the disability at issue (varicose veins).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Moreover, "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Under DC 7120, a 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned when there is evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is assigned when there is evidence of massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, DC 7120 (2015).

As indicated above, the service-connected varicose veins of the left leg are currently assigned a noncompensable (zero percent) throughout the appeal period.  For the following reasons, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.

With respect to the criteria for a rating in excess of 10 percent, the assignment of a 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.

A review of the record shows that the Veteran underwent vein stripping and ligation of his varicose veins with good response in 1982.  During a VA examination conducted in March 2011, the Veteran reported pigmentation changes around his left ankle.  The examiner noted that the Veteran had varicose veins on the left, which were large, but were not causing edema or limiting his ability to walk or move.  The examiner advised the Veteran to elevate his legs as often as possible and to obtain compression stockings from the facility in which he was incarcerated.  The examiner reviewed the Veteran's treatment records from his correctional facility, and noted that there was no mention of varicose veins.

In March 2004, a private physician confirmed that the varicose veins in the Veteran's left lower extremity caused pain and problems with prolonged standing, as well as playing sports.  He also noted that the varicose veins caused swelling and hindered the Veteran's ability to have a job requiring heavy ambulatory activity.  The treatment provider indicated that, when the swelling became intense, the Veteran needs to elevate his leg to relieve pain.

In August 2004 and March 2005, VA treatment providers confirmed pain the distal one-third of the left leg with localized swelling; the Veteran was advised to elevate his leg.

During a July 2010 VA examination, the Veteran reported progressive discomfort, cramps, and swelling in his legs due to the varicose veins.  The examiner noted that the varicose veins were treated with compression stockings.  The examiner reported that the varicose veins were large, nontender, and did not cause edema or swelling.

Treatment records from the Veteran's correctional facility dated in January 2011 noted that the Veteran's legs were increasingly bothering him.  The Veteran stated that surgery had previously been ordered for the varicose veins, which he declined; however, he now would like the surgery.  The treatment provider reported that the Veteran "exhibits very large protruding veins in [his] lower extremities."  The Veteran described his pain as 7/10 with intermittent throbbing, worse with ambulation.

Pursuant to the March 2015 Board Remand, the Veteran was afforded an updated VA examination in April 2015 to address his service-connected varicose veins of the left lower extremity.  The examiner noted that the Veteran had asymptomatic palpable varicose veins and asymptomatic visible varicose veins, with aching in his leg after prolonged standing.  There was no edema.  The examiner also identified persistent stasis pigmentation of the lower extremities.  The examiner stated, "Veteran has subcutaneous dilated veins three millimeters or greater in size to bilateral below the knees to the dorsum of feet with hyperpigmentation."  The examiner continued, "[h]is Venous Disability Score is . . . 1; symptomatic, but able to carry out usual activities without compression therapy."  The examiner explained that the Veteran does not use an assistive device for ambulation.  Moreover, the examiner noted that the varicose veins did not impact the Veteran's ability to work.

Although it is undisputed that the Veteran's varicose veins cause stasis pigmentation, the evidence of record does not demonstrate that the Veteran experiences persistent edema, which is required for a 20 percent rating under DC 7120.  Significantly, the July 2010 and April 2015 VA examinations, as well as the Veteran's treatment records show that his varicose vein symptomatology is manifested by pain and fatigue, with symptoms relieved by elevation or compression stockings.  Accordingly, the Board finds that the Veteran's manifestations of varicose veins of the left lower extremity do not more closely approximate the rating criteria for a 20 percent disability rating.

c. Radiculopathy of the right lower extremity

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, supra.  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's radiculopathy of the right lower extremity is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi, supra.  To this end, the Board observes that the Veteran's radiculopathy of the right lower extremity is appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function.  As will be explained below, the medical evidence shows that the Veteran's radiculopathy of the right lower extremity consists primarily of numbness, tingling, and pain in the leg and foot.  All of these symptoms are consistent with the diagnostic code with DC 8520.  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve).  The Board therefore concludes that DC 8520 is most appropriate for the Veteran's service-connected radiculopathy of the right lower extremity.

Under DC 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8520 (2015).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2015).

Here, the Veteran's radiculopathy of the right lower extremity is rated as 10 percent disabling under the pertinent schedular criteria.  As explained in the law and regulations section above, this rating is congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for an 80 percent rating under DC 8620 for his service-connected radiculopathy of the right lower extremity because there is no evidence of complete paralysis of the foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of this claim will depend upon whether the Veteran's radiculopathy of the right lower extremity may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for an increased disability rating under DC 8520 have not been met.

In a December 2005 statement, the Veteran endorsed leg pain.  He was afforded a VA examination in December 2008, at which he endorsed radiating pain to his right lower extremity.  The Veteran's sensation was intact to vibration, pin prick, light touch, and position sense.  His muscle tone in the right lower extremity was normal and his muscle strength was intact.

The Veteran was afforded another VA examination in July 2011, at which time he reported severe low back pain with radiation to his right buttocks and down his right leg.  He did not require an assistive device for ambulation.  Upon physical examination, muscle strength of the right lower extremity was intact with no evidence of foot drop.  Vibration and position sense were normal, but sensation was decreased to pinprick and light touch.  There was no evidence of dysesthesias.  The examiner diagnosed the Veteran with radiculopathy of the right lower extremity.  Critically, the July 2011 examiner failed to address whether the radiculopathy was mild, moderate, or severe as is necessary to evaluate the disability under the rating schedule.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  As such, the matter was remanded in March 2013 in order to afford the Veteran an adequate VA examination.

Pursuant to the March 2013 Board Remand, the Veteran was afforded a VA examination in May 2015, which addresses his right lower extremity radiculopathy.  The Veteran reported radiating pain into his right leg through his toes.  He stated that he has shooting pain to his right lower extremity, which causes him to limp.  He reported that he "falls down a lot 'because I kinda got to go up 4 wooden stairs and sometimes I get a sharp pain in my leg and it will hurt me and I just go down.'"  Muscle strength testing showed right hip flexion as 3/5, knee extension as 3/5, ankle plantar flexion 5/5, ankle dorsiflexion 5/5, and great toe extension 4/5.  There was no evidence of muscle atrophy.  Deep tendon reflexes were intact at the right knee, but hypoactive (1+) in the ankle.  Sensory examination was normal.  The examiner indicated that the Veteran experiences moderate constant pain in the right lower extremity with mild paresthesias and/or dysesthesias.  He also characterized the Veteran's right lower extremity numbness as moderate.  The examiner concluded that the Veteran's right lower extremity radiculopathy was best described as of moderate severity.

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's radiculopathy of the right lower extremity is characterized by moderate pain and numbness, with some sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his right lower extremity.  The Board finds the Veteran's "wholly sensory" symptoms alone do not constitute evidence that is sufficient to characterize his service-connected radiculopathy of the right lower extremity as "moderately severe."  Specifically, the Veteran's current symptoms do not approach the "severe" range and are best described as moderate.

In sum, an increased disability rating is not warranted for the service-connected radiculopathy of right lower extremity under Diagnostic Code 8520.
d. DDD of the lumbar spine

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, supra.  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's DDD of the lumbar spine is currently rated under 38 C.F.R. §§ 4.71a, DC 5243 (intervertebral disc syndrome), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

To some extent, the Veteran has reported experiencing incapacitating episodes during the appeal period.  Critically, a review of the evidence of record reveals there is no medical evidence to indicate that the Veteran suffered any incapacitating episodes as a result of his service-connected lumbar spine disability for which a physician prescribed bed rest during the appeal period.  Accordingly, in consideration of the VA and correctional facility treatment records, as well as the findings set forth in the VA examination reports, the Board finds that rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently-assigned 20 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of lumbar spine symptoms and has described functional impairment.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected DDD of the lumbar spine is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

In a March 2004 letter, a private treatment provider indicated that the Veteran's lumbar spine disability will cause him "difficulty with almost any job."  The treatment provider noted that the Veteran had decreased lumbar flexibility, limited bending range of motion, and pain with lifting over 10 pounds.  He further noted, "[c]learly this condition will be exacerbated by any strenuous activities and/or flare-up."  The treatment provider further noted the Veteran's inability to sit for prolonged periods of time without intense lumbosacral pain.  The treatment provider opined that the Veteran was, therefore, not a candidate for a desk job.

VA treatment records document the Veteran's repeated complaints of back pain.  See the VA treatment records dated May 2005 & September 2005.  In his September 2005 claim, the Veteran reported that he was "[h]aving trouble with back pain and getting work.  Hard to bend and turn.  Lower back severe."  Correctional facility treatment records dated in May 2007 noted the Veteran's request for medical shoes to help with his back pain.

The Veteran was afforded a VA examination in December 2008 at which time he complained of pain, stiffness, and difficulty bending.  He denied bladder or bowel symptoms.  He did not report muscle spasms or weakness of the low back.  The Veteran described his back pain as "more or less continuous."  He described the pain as sharp.  He denied flare-ups.  The Veteran reported that he had incapacitating episodes an average of four days per week.  He stated that he is able to walk a quarter of a mile.  Upon physical examination of the Veteran, the examiner indicated that there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture was normal.  The examiner was unable to comment on the Veteran's gait because the Veteran was shackled.  The Veteran's muscle strength and tone were normal, with no evidence of atrophy.  There was no evidence of ankylosis.  Range of motion testing demonstrated forward flexion to 45 degrees with pain beginning at 30 degrees, extension to 20 degrees with pain at 10 degrees, left and right lateral flexion to 25 degrees with pain at 20 degrees, left and right lateral rotation to 30 degrees with pain at 20 degrees.  There was no loss of range of motion after three repetitions.  The examiner diagnosed the Veteran with lumbosacral disc disease status-post laminectomy with fusion L4-5 with left sciatica.

Treatment records from the Veteran's correctional facility dated in August 2010 shows that he was placed on a four hour work restriction due to limited back flexion and guarded movement.  The treatment provider noted that the Veteran exhibited a shuffling gait and "sits with much difficulty."  The Veteran reported that he had hurt his back lifting "something heavy at work."  Treatment records dated in July 2010, September 2010, and August 2011 note the Veteran's continuing complaints of back pain.

The Veteran was afforded another VA examination in July 2011 at which time he reported that his lumbar spine disability was progressively worse.  He endorsed tenderness in the mid-low back.  The Veteran reported flare-ups of back symptoms, which are precipitated by increased activity and relieved with rest and medication.  Range of motion testing showed forward flexion to 45 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was pain on motion.  There was no evidence of ankylosis.  Muscle strength was intact.  There was no atrophy, muscle spasm, or other muscle abnormality shown upon physical examination.  The examiner opined that the Veteran's limitation included "no repeated back bending, turning or twisting, no heavy lifting or carrying, and no prolonged walking and standing."  The examiner further stated that the Veteran's "limitation makes him unemployable in his usual occupation.  His employability is limited to sedentary work only."

Significantly, although the Veteran reported that he had severe flare-ups of back symptoms, the July 2011 VA examiner did not inquire as to whether such flare-ups resulted in additional functional limitation.  Also, the examiner failed to inquire whether a physician prescribed rest for these flare-ups due to their incapacitating nature.  In addition, the examiner did not explain the extent to which the Veteran is further limited in motion on repetitive use or as secondary to flare-ups.  Accordingly, the matter was remanded in March 2013 in order to afford the Veteran an adequate examination.

Pursuant to the March 2013 Board Remand, the Veteran was afforded a VA examination in May 2015 at which time he reported "pain all the time in his back," which he described as sharp and constant.  He stated that his average daily pain is 7/10 and he uses a cane for ambulation.  The Veteran reported that he is only able to walk 15 feet and stand for 2 minutes due to back pain.  He takes ibuprofen for back pain.  The Veteran reported that he is limited in driving, and will have to stop and stretch as a result of back pain.  He stated that he is unable to bend, and has difficulty putting on his shoes and socks.  The examiner indicated that the Veteran denied flare-ups.  The examiner was unable to conduct range of motion testing because the Veteran was unable to balance and testing was very painful.  The examiner noted that there was localized tenderness over the L3-L5 paralumbar region; however, this tenderness did not result in abnormal gait or abnormal spinal contour.  The examiner indicated that there was evidence of muscle spasm and guarding; however, it did not result in abnormal gait or abnormal spinal contour.  The Veteran relied upon a cane for ambulation.  The examiner opined, "[t]his Veteran has mixed findings with at least two Waddell positive evaluations.  There is much apprehension.  He does have a post laminectomy syndrome at the very least and is restricted as noted above."  The examiner continued, "[h]e states that he has a Texas HVAC license and that he does want to work.  He will require retraining and/or additional training to get up to speed since his time in prison.  There will be challenges with this given the limitations noted in the history."  The examiner further opined, "the Veteran notes that he has had offers to teach HVAC and I believe that he should do this and with appropriate restrictions can do this, at the very least on a part time basis.  As such, he can be gainfully employed, but within restrictions consistent with his pathology and its symptomatic expression."

The Board has considered whether an increased schedular rating is warranted for the Veteran's spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Accordingly, in light of the impairment of the Veteran's forward flexion to 40 degrees with pain beginning at 30 degrees (see the VA examination report dated December 2008), the Veteran's inability to complete range of motion testing at the May 2015 VA examination due to balance and pain problems, and in consideration of his reports of flare-ups of back pain, which are corroborated by his treatment records, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating.  See 38 C.F.R. § 4.7 (2016).

With respect to the question of whether the Veteran is entitled to a rating in excess of 40 percent for his service-connected DDD of the lumbar spine, neither the Veteran's treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis. Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, as detailed above, although the Veteran contends that he has experienced incapacitating episodes as a result of his lumbar spine disability, the evidence does not show that the Veteran has been prescribed bed rest due to his lumbar spine disability at any time during the appeal period.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and a rating in excess of 40 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  The Board has thus considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's lumbar spine disability.  To this end, it is undisputed that the Veteran experiences neurological symptoms in the right lower extremity.  See, e.g., the VA examination reports dated July 2011 and May 2015.  However, he has been separately service-connected for radiculopathy of the right lower extremity.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurologic impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a compensable increased schedular rating for bilateral hearing loss is denied.

Entitlement to an increased schedular rating for varicose veins of the left lower extremity is denied.

Entitlement to an increased schedular rating for radiculopathy of the right lower extremity is denied.

Entitlement to a schedular rating of 40 percent, but no higher, for DDD of the lumbar spine is granted.
REMAND

In determining whether an extraschedular rating is warranted, the first question is whether the schedular criteria contemplate the symptoms.  The Veteran's lumbar spine symptoms are primarily due to pain.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to 'joint pain in general' and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.  However, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for multiple disabilities including bilateral hearing loss, tinnitus, varicose veins of the left lower extremity, radiculopathy of the right lower extremity, and DDD of the lumbar spine.  He has indicated that his disabilities together prevent him from gaining and maintaining employment.  The July 2011 VA examiner stated that the Veteran's "limitation makes him unemployable in his usual occupation.  His employability is limited to sedentary work only."  As the collective impact of the Veteran's disabilities significantly interferes with his employment, remand for referral to the Director of Compensation Service (Director) is warranted for consideration of an extraschedular rating.

With respect to the claim of entitlement to a TDIU, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 40 percent disability rating for his service-connected DDD of the lumbar spine.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board notes that the Veteran previously submitted a March 2004 statement from Dr. J.C., in which he opined that the Veteran's lumbar spine disability will cause him to "have difficulty with almost any job."  Additionally, as indicated above, the July 2011 VA examiner indicated that the Veteran's lumbar spine disability makes him unemployable in his usual occupation.  As the Veteran does not meet the schedular criteria for a TDIU, 38 C.F.R. § 4.16(a), the issue of whether he is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) should also be referred to the Director.

Accordingly, the claims for entitlement to an extraschedular rating based on the collective impact of multiple disabilities and entitlement to a TDIU are remanded for the following action:

1. Refer the issues of entitlement to an extraschedular rating as to the collective impact of the Veteran's multiple service connected disabilities, and entitlement to a TDIU under 38 C.F.R. § 4.16(b) (except for any time period during which the Veteran meets the schedular standards for a TDIU under 38 C.F.R. § 4.16(a)), to the Director.

2.  After the above development has been completed, readjudicate the issues of entitlement to an extraschedular rating as to the collective impact of the Veteran's multiple service connected disabilities, and entitlement to a TDIU under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


